

116 HR 7618 IH: COVID–19 Bias and Anti-Racism Training Act of 2020
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7618IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Ms. Adams introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a grant program to provide funds for health care entities to establish or improve bias and anti-racism training to help reduce racial and ethnic disparities in COVID–19 testing, treatment, health outcomes, and vaccine access.1.Short titleThis Act may be cited as the COVID–19 Bias and Anti-Racism Training Act of 2020.2.Bias and anti-racism training grant program(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall award grants to hospitals; community health centers; other health care providers; State, local, territorial, and Tribal public health departments; Tribal organizations (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); urban Indian organizations (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)); medical, nursing, social work, and other health professional schools; and other appropriate public or private nonprofit entities (or consortia of entities), for the purpose of supporting bias and anti-racism training to reduce racial and ethnic disparities in COVID–19 testing, treatment, health outcomes, and vaccine access.(b)Use of fundsA recipient of a grant under subsection (a) may use such grant funds to establish a bias and anti-racism training program, or improve or expand an existing such program, in accordance with the requirements of subsection (c), for individuals who—(1)provide health care services to COVID–19 patients and potential COVID–19 patients, as a physician or other health care professional, or as a medical or other health care professional student; or(2)participate in other COVID–19 response efforts, such as contact tracing.(c)Training requirements(1)In generalThe Secretary shall develop requirements for bias and anti-racism training programs for purposes of such training carried out with grant funds awarded under this section. Such training shall be—(A)evidence-based, community-informed, patient-centered, and ongoing;(B)designed to be culturally competent and accessible, including with respect to race, ethnicity, national origin, language, religion, sex (including sexual orientation and gender identity), disability, and age; and(C)designed to allow applicable State licensing bodies to provide continuing education credit for completion of such training.(2)CollaborationIn developing the requirements described in paragraph (1), the Secretary shall collaborate with relevant stakeholders that specialize in addressing health equity, including—(A)health care professionals, including mental health professionals, and including professionals with expertise in addressing racial and ethnic disparities;(B)policy experts, including experts specializing in addressing bias and racism within the health care and public health systems; and(C)community-based organizations, including organizations specializing in providing culturally competent care or services and addressing racial and ethnic disparities.(d)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities described in subsection (a) that serve—(1)communities in which racial and ethnic disparities in COVID–19 infection, hospitalization, intensive care unit admissions, and death rates are out of proportion to the community’s population, by a threshold determined by the Secretary based on available public health data;(2)communities with disproportionately high COVID–19 infection, hospitalization, intensive care unit admissions, and death rates; or(3)communities with high social vulnerabilities to COVID–19, which may include such vulnerabilities on account of housing, nutrition, education, economic, or environmental factors.(e)Report on grant impact and dissemination of best practicesNot later than 1 year after the date on which the last of the grant periods awarded under this section ends, the Secretary shall—(1)submit a report to Congress that describes—(A)the impact of the grants awarded under this section on reducing racial and ethnic disparities in COVID–19 outcomes;(B)best practices used by recipients of grants under this section; and(C)obstacles faced by recipients of grants under this section in reducing racial and ethnic disparities in COVID–19 outcomes; and(2)disseminate information on best practices used by recipients of grants under this section to interested parties, including health care providers; medical and other health professional schools; relevant State, local, territorial, and Tribal agencies; and the general public.(f)Authorization of appropriationsFor purposes of carrying out this section, there are authorized to be appropriated $100,000,000 for each of fiscal years 2020 and 2021.